PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,403,062
Issue Date:  August 2, 2022
Application No. 16/351,170
Filing or 371(c) Date: 12 Mar 2019
Attorney Docket No. 15-0207-CON0319 
:
:
:
:	DECISION ON REQUEST
:                FOR REFUND
:
:


This is a decision on the request for refund received June 7, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n 05/31/22, a QPIDS petition was filed including $140 Petition fee . . . The EFS submission was not received properly and charged fees without entering the documents.  Accordingly, please refund $2,140 charged on 05/31/22.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on May 31, 2022, however the papers were not uploaded into IFW due to an EFS error, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed and autogranted on June 6, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on July 26, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions